CHEHARDY, C. J.,
dissents with reasons.
|,I respectfully dissent. Here, the majority finds no error in the trial court’s grant of summary judgment in favor of Northrop Grumman, holding that Ms. *228McGlothurn is its “borrowed servant.” Based on my understanding of this case, I find that there was a genuine issue of material fact regarding whether Pinkerton or Northrop Grumman had the power to “control and direct” Ms. McGlothurn in the performance of her work in this case. Accordingly, I think that the trial court erred as a matter of law in finding “borrowed servant” status and in granting summary judgment to Northrop Grumman on that issue. Accordingly, I cannot adhere to the majority opinion.